Citation Nr: 0213930	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

The RO adjudicated on the merits and certified the issue of 
service connection for PTSD to the Board.  However, since 
there was a prior final denial of service connection for this 
disability, the Board is required to determine whether new 
and material evidence has been presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the Board 
has recharacterized the issue as whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD.  Since this decision is favorable to the 
veteran, there will be no prejudice to the veteran by the 
Board's consideration of this issue in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In his substantive appeal, the veteran requested a hearing at 
the RO before a member of the Board.  In a December 2001 
statement, the veteran requested that the scheduled video 
conference hearing be canceled.  Accordingly, the Board will 
proceed with consideration of the veteran's appeal.

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for PTSD.  However, the 
Board has also determined that additional development on the 
de novo issue of entitlement to service connection for PTSD 
is necessary.  As such, the Board is undertaking evidentiary 
development with regard to this claim.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In a June 1994 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim for service connection for PTSD.  The veteran 
was advised of this decision and his appellate rights in a 
July 1, 1994, VA letter.  

3.  The evidence received since the June 1994 rating decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302(a) (2001).  

3.  Evidence received subsequent to the June 1994 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA have been published.  This 
change in the law is effective from November 9, 2000, and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only apply to 
claims to reopen finally decided claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the 
veteran's claim was received prior to that date, the amended 
definition of new and material evidence is not applicable to 
the veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2001).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

A December 1985 Board decision denied service connection for 
a psychiatric disorder including PTSD.  The decision noted 
that the veteran did not meet the diagnostic criteria for 
PTSD.  A June 1994 rating decision denied reopening the 
veteran's claim for PTSD on the basis that VA treatment 
records did not show treatment for the condition.  A July 1, 
1994, letter to the veteran and his representative advised 
him of the decision and of his appellate rights.  No 
communication indicating disagreement was received from the 
veteran or his representative during the one-year period 
following notification of the decision.  Accordingly, the 
June 1994 decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2001).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
June 1994 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for PTSD, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  The 
evidence received subsequent to that decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

The June 1994 rating decision determined that new and 
material evidence had not been received to reopened the 
veteran's claim seeking entitlement to service connection for 
PTSD.  It was noted that the evidence did not show that the 
veteran had been diagnosed with PTSD.  A VA hospitalization 
report dated from May 2001 to June 2001 for delusional 
disorder notes a history of PTSD.  Several VA clinical 
records, dated from July 1983 through July 2001, show 
diagnoses of PTSD, possible PTSD, rule out PTSD, and history 
of PTSD.  All of these records were associated with the 
claims file subsequent to the June 1994 rating decision and 
are thus new.

These records show that the veteran has received a diagnosis 
of PTSD.  As noted, the prior denial was in part on the basis 
that the evidence did not show that the veteran had PTSD.  
Therefore, this evidence tends to prove an essential element, 
i.e. that the veteran has a diagnosis of PTSD.  This new 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claim.  Therefore, this evidence is new 
and material.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  Since new and material evidence has been 
received, the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991).

The Board will now undertake additional development on the 
issue of service connection for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
service connection issue.


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

